El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El demandante-apelado pide qne se desestime la apela-ción y alega qne el escrito de apelación es fatalmente defec-tuoso, por las razones qne pasamos a citar:
“(a) Si se trata de apelar de la sentencia dictada por la Honorable Corte de San Juan, Primer Distrito, pronunciada el 2 y re-gistrada el 17 de abril de 1925 y por la cual se declaró con lugar la demanda y en su consecuencia se condenó a la sucesión demandada a pagar al demandante la suma de $250 más sus intereses; porque tratándose de una sentencia en cobro de dinero debe de especificarse, en el escrito de apelación, el importe de la sentencia de que se apela.
“ (b) Porque no apareciendo del escrito de apelación, ese Honorable Tribunal Supremo carece de jurisdicción, pues la jurisdic-ción se la da la cuantía envuelta en el caso, en esta clase de ac-ciones.
“ (c) Porque en este caso se lian dictado varias resoluciones ape-lables y el apelado tiene derecho a saber con exactitud de cuál de ellas se apela, para preparar su defensa al efecto.
“ (d) Porque del escrito de apelación tampoco aparece identifi-cada la sentencia o resolución de que se apela por la fecha en que se dictó, por lo cual no podría afirmativamente comprobarse que la apelación pueda ser perfeccionada dentro del término legal y que ese Honorable Tribunal Supremo pueda adquirir jurisdicción para resolver la apelación.
“ (e) Porque el juramento prestado por Francisco Mareano en el escrito de apelación y referente a la notificación por correo del aludido escrito es fatalmente defectuoso, pues dicho affidavit no reúne los requisitos que exige en tales casos el artículo 321 del Có-digo de Enjuiciamiento Civil, ‘cuando la persona encargada de ha-cer la notificación o de remitir los documentos, y aquellas a quienes fueron dirigidas residieren y tuvieren su oficina en distintos pun-. tos entre los cuales hubiere un servicio regular por correo.’ Dicho affidavit en ninguna parte alega la diversidad de residencia de las partes ni que la persona que practica la notificación y a aquella a *343quien elidía notificación se hizo, residen o tienen sus oficinas en dis-tintos sitios.”
A falta de algo que demuestre que el caso se originó en la corte municipal, se nos hace algo difícil entender la contención del abogado respecto a la cuantía jurisdiccional envuelta. Si hemos prescindido de cualquier precepto legislativo que de tal modo limite la jurisdicción de esta corte, entonces hemos empleado inconscientemente una gran cantidad de tiempo y trabajo en resolver un número considerable de casos que, de otro modo, hubieran sido desestimados prontamente a iniciativa de esta misma corte.
El escrito de apelación especifica una sentencia, y hasta ese punto excluye cualesquier órdenes o resoluciones apelables no comprendidas en la palabra “sentencia,” como se define en nuestro Código de Enjuiciamiento Civil.
El cuarto fundamento sería más sostenible si no fuera por el hecho que revela la copia certificada de la sentencia final registrada en abril 17, presentada por el apelante y a la cual ya se ha hecho referencia en la cita, supra, que ha sido tomada de su moción.
Así también, y admitiendo en pro del argumento que el escrito de apelación “en ciertos particulares y para algunos fines .... corresponde al emplazamiento por virtud del cual se trae al demandado ante.la corte superior,” sin embargo, el defecto alegado en el párrafo (e) parece haber sido subsanado por el muy amplio y completo affidavit de notificación que acompaña a la moción que ahora consideramos.
Hasta ahora hemos resuelto en un número considerable de casos, que defectos semejantes en el affidavit de notifica-ción de un emplazamiento pueden ser subsanados por prueba; aliunde siempre y dondequiera que la sentencia sea atacada por falta de jurisdicción debido a tal notificación aparente-mente defectuosa; y a falta de cualquier indicación de un fundamento satisfactorio para hacer una distinción en este *344sentido, estamos obligados a resolver que las partes que se aprovechen de los defectos técnicos de esta naturaleza, por claros que sean, deben tener cuidado' en no suplir las omisio-nes de que se quejan. Debe denegarse la moción.